MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Dec 27 2018, 10:48 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Michael Modlin                                          Curtis T. Hill, Jr.
New Castle, Indiana                                     Attorney General of Indiana
                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Modlin,                                         December 27, 2018
Appellant,                                              Court of Appeals Case No.
                                                        18A-CR-1928
        v.                                              Appeal from the Bartholomew
                                                        Circuit Court
State of Indiana,                                       The Honorable Kelly S. Benjamin,
Appellee.                                               Judge
                                                        Trial Court Cause Nos.
                                                        03D01-0703-FA-402
                                                        03C01-1302-FA-902



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018                 Page 1 of 7
[1]   Michael Modlin, pro se, appeals from the trial court’s denial of his motion for

      credit time. We affirm.


                                           Facts and Procedural History

[2]   On November 13, 2007, the trial court sentenced Modlin to forty years in the

      Department of Correction (“DOC”) for child molesting as a class A felony.

      The sentencing order states: “The Court finds that the defendant has served 260

      actual jail days and should receive 520 days credit toward the sentence of

      imprisonment for time spent in confinement as a result of this charge.

      (02/27/17 – 11/13/07)[.]” Appellant’s Appendix Volume II at 9. On direct

      appeal, Modlin challenged his sentence, and this Court affirmed. See Modlin v.

      State, No. 03A01-0712-CR-536 (Ind. Ct. App. June 18, 2008).


[3]   On May 21, 2018, Modlin filed a Motion for Jail Time Credit asserting that he

      believed that June 15, 2026 should be his earliest possible release date and

      alleging that the DOC claimed that his earliest possible release date was

      “February, 2007.”1 Appellant’s Appendix Volume II at 15. He also asserted:

      “As set forth under I.C. § 35-50-6-3(a), et seq., a defendant is entitled to credit

      time for each day he is imprisoned for a crime or confined awaiting trial or

      sentencing.”2 Id. at 16.




      1
          The year of 2007 appears to be a scrivener’s error.
      2
       Modlin’s Motion for Jail Time Credit refers to Attachments A, B, and C. The Appellant’s Appendix does
      not contain documents labeled as Attachments A, B, or C. The record contains a letter dated March 9, 2018,
      and addressed to “Classification,” in which Modlin stated: “After going through my paper work from the
      courts, I see that I was not credit[ed] the 260 days of Jail Time Credit and Earned Jail Time Credit.”

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018              Page 2 of 7
[4]   On June 7, 2018, the court denied Modlin’s motion “finding credit time and

      earliest possible release date are calculated correctly.” Id. at 19. Modlin filed a

      motion to correct error, which the trial court denied.


                                                      Discussion

[5]   Modlin argues that an inmate who believes he has been erroneously sentenced

      may file a motion to correct the sentence pursuant to Ind. Code § 35-38-1-15

      and that the DOC miscalculated his good time credit. The State argues that

      Modlin’s claim should have been brought via a petition for post-conviction

      relief rather than a motion to correct erroneous sentence. It also asserts that,

      even if Modlin had followed the correct procedural avenue to raise his claim, he

      failed to show what the relevant DOC administrative grievance procedures are

      and that they have been exhausted at all levels. The State also contends that,

      even if Modlin had demonstrated that he had exhausted his administrative

      remedies, he has shown no error in the trial court’s denial of his motion.




      Appellant’s Appendix Volume II at 11. The record contains a letter dated April 5, 2018, from Steven
      Jackson of the DOC in which he wrote to Modlin and stated that Modlin was sentenced to forty years on
      November 13, 2007, 260 days of jail time credit “makes your effective date of sentence 2/26/2007,” “[i]n
      Credit Class 1, you earn 1 credit day for every day served meaning you serve ½ your sentence barring any
      conduct sanctions or time cuts,” his original possible release date “was 2/25/27, exactly ½ of 40 years (‘40
      years to do 20’),” his jail time credit had been applied correctly in accordance with the sentencing court, and
      “[a]ny further correspondence concerning this matter will be noted and filed.” Id. at 13. The record contains
      a document which states: “How Jail Time Credit Is Applied” and “If you think you did not receive the
      proper amount of JTC from your court you must contact your court for an Amended Abstract and/or
      Sentencing Order or JTC Modification. Keep in mind that ALL sentencing information is entered by IDOC
      – NOT NCF. We do NOT correct/fix/update sentencing information at the facility level. That is ALL
      handled by IDOC. We forward information to them.” Id. at 12.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018                   Page 3 of 7
[6]   Initially, we note that Modlin’s Motion for Jail Time Credit is tantamount to a

      motion to correct erroneous sentence.3 See Brattain v. State, 777 N.E.2d 774, 776

      (Ind. Ct. App. 2002) (holding that a request for credit for time served was

      tantamount to a motion to correct erroneous sentence). Generally, we review a

      trial court’s decision on a motion to correct erroneous sentence only for an

      abuse of discretion. Fry v. State, 939 N.E.2d 687, 689 (Ind. Ct. App. 2010). An

      abuse of discretion occurs when the trial court’s decision is against the logic and

      effect of the facts and circumstances before it. Id.


[7]   An inmate who believes he has been erroneously sentenced may file a motion

      to correct the sentence pursuant to Ind. Code § 35-38-1-15. Neff v. State, 888
N.E.2d 1249, 1250-1251 (Ind. 2008). Ind. Code § 35-38-1-15 provides:


                 If the convicted person is erroneously sentenced, the mistake
                 does not render the sentence void. The sentence shall be
                 corrected after written notice is given to the convicted person.
                 The convicted person and his counsel must be present when the
                 corrected sentence is ordered. A motion to correct sentence must
                 be in writing and supported by a memorandum of law
                 specifically pointing out the defect in the original sentence.


[8]   In Robinson v. State, the Indiana Supreme Court noted that a motion to correct

      erroneous sentence is available only when the sentence is “erroneous on its

      face.” 805 N.E.2d 783, 786 (Ind. 2004) (citations omitted). The Court

      emphasized that “a motion to correct an erroneous sentence may only arise out




      3
          Indeed, in his brief, Modlin cites Ind. Code § 35-38-1-15, which governs motions to correct sentences.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018                    Page 4 of 7
      of information contained on the formal judgment of conviction . . . .” Neff, 888
N.E.2d at 1251 (citing Robinson, 805 N.E.2d at 793-794). A motion to correct

      erroneous sentence may only be used to correct sentencing errors that are clear

      from the face of the judgment imposing the sentence in light of the statutory

      authority. Robinson, 805 N.E.2d at 787. Claims that require consideration of

      the proceedings before, during, or after trial may not be presented by way of a

      motion to correct erroneous sentence. Id. Sentencing claims that are not

      facially apparent “may be raised only on direct appeal and, where appropriate,

      by post-conviction proceedings.” Id. “Use of the statutory motion to correct

      sentence should thus be narrowly confined to claims apparent from the face of

      the sentencing judgment, and the ‘facially erroneous’ prerequisite should . . . be

      strictly applied . . . .” Id. The Court also held that the “sentence” that is subject

      to correction under Ind. Code § 35-38-1-15 “means the trial court’s judgment of

      conviction imposing the sentence and not the trial court’s entries on the

      Department of Correction’s abstract of judgment form.” Id. at 794.


[9]   To the extent Modlin asserts that the DOC incorrectly computed his release

      date, we note that the Indiana Supreme Court recognized that “[i]t is, of course,

      possible that a prisoner could accidentally be deprived of earned credit time

      toward his sentence” and that “[t]he presumption in Robinson has the effect of

      treating such an accident as merely an administrative error that can be

      addressed by the [DOC] easily and efficiently through its offender grievance

      process.” Young v. State, 888 N.E.2d 1253, 1254 (Ind. 2008). The Court also

      held that “where DOC mistakenly fails to give an offender earned credit time,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018   Page 5 of 7
       the offender must exhaust administrative remedies before seeking relief from a

       court.” Neff, 888 N.E.2d at 1252. “[T]o present such a claim to a court, a

       petitioner must show what the relevant DOC administrative grievance

       procedures are, and that they have been exhausted at all levels.” Young, 888
N.E.2d at 1254 (emphasis added). “[A] petition for postconviction relief is the

       proper vehicle for raising a credit-time claim after administrative remedies have

       been exhausted.” Ellis v. State, 58 N.E.3d 938, 940 n.1 (Ind. Ct. App. 2016)

       (citing Young v. State, 888 N.E.2d 1255, 1256-1257 (Ind. 2008)), trans. denied.

       “[A]ll manner of claims of sentencing errors (other than those that do not

       require consideration of matters outside the face of the sentencing judgment),

       are addressed via post-conviction relief proceedings.” Young, 888 N.E.2d at

       1256 (citing Robinson, 805 N.E.2d at 787).


[10]   Modlin’s allegations of error regarding the DOC are not appropriate for a

       motion to correct erroneous sentence because the alleged errors are not clear

       from the face of the judgment. See Robinson, 805 N.E.2d at 787. Instead, the

       proper vehicle for Modlin to raise any credit-time claim is a post-conviction

       proceeding in which he must show what the relevant DOC administrative

       grievance procedures are and that they have been exhausted at all levels. See

       Young, 888 N.E.2d at 1254; Young, 888 N.E.2d at 1257.


[11]   Additionally, Modlin alleged only that he believed that his administrative

       remedies had been exhausted, but he failed to set forth the relevant DOC

       administrative grievance procedure, which was required to present such a

       claim. See Young, 888 N.E.2d at 1254. Because Modlin has failed to show that

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018   Page 6 of 7
       the trial court abused its discretion by denying his motion to correct erroneous

       sentence, we affirm the trial court’s judgment. See id. (explaining that “a

       petitioner must show what the relevant DOC administrative grievance

       procedures are[ ] and that they have been exhausted at all levels”); Young, 888
N.E.2d at 1257 (stating that if the defendant “hope[d] to prevail on his [credit-

       time] claim after he ha[d] properly presented it to the Court via post-conviction

       procedures” he would have to “show in the first place what the relevant DOC

       administrative grievance procedures are[ ] and then that he ha[d] exhausted

       them at all levels”).


                                                   Conclusion

[12]   For the foregoing reasons, we affirm the trial court’s ruling.


[13]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1928 | December 27, 2018   Page 7 of 7